
	

113 HRES 97 IH: Expressing the sense of the House of Representatives that the Federal Government should take all appropriate measures to ensure that citizens continue to be provided with paper-based information, products and services, and public notices while providing, where appropriate, the ability for all citizens to opt-in to electronic delivery if they so choose.
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Duffy (for
			 himself and Mr. Michaud) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should take all appropriate
		  measures to ensure that citizens continue to be provided with paper-based
		  information, products and services, and public notices while providing, where
		  appropriate, the ability for all citizens to opt-in to electronic delivery if
		  they so choose.
	
	
		Whereas the Federal Government has a duty to provide
			 important information about government programs and services in a manner that
			 is accessible to all citizens;
		Whereas paper-based information enhances transparency
			 while improving access and citizen participation;
		Whereas more than one-third of the United States
			 population lacks broadband access at home;
		Whereas according to the Pew Internet Project, 47 percent
			 of people in the United States age 65 and older do not use Internet or
			 E-mail;
		Whereas according to the Federal Deposit Insurance
			 Corporation (FDIC), 8.2 percent of United States households accounting for
			 17,000,000 adults are unbanked and a further 20.1 percent of households with
			 51,000,000 adults are underbanked;
		Whereas recent surveys by major polling organizations have
			 confirmed that the majority of people in the United States would like to
			 continue receiving paper-based information, products, and services;
		Whereas the United States Treasury has ended the sale of
			 paper savings bonds, which can now only be bought online in electronic format,
			 despite the fact that paper bonds comprised $1,400,000,000 of the
			 $1,900,000,000 in savings bonds sold during fiscal year 2012;
		Whereas the Social Security Administration has eliminated
			 the paper version of the Annual Earnings Statement, an important financial
			 planning tool, and the only one many low-income United States citizens will
			 ever receive;
		Whereas the Social Security Administration has announced
			 plans to move virtually all seniors currently receiving Social Security benefit
			 checks through the mail into a direct deposit or debit card method of
			 delivery;
		Whereas elderly citizens may be unfamiliar or uneasy with
			 electronic commerce and are particularly susceptible to identity theft and
			 other fraudulent schemes;
		Whereas the Social Security Administration receives an
			 average of 50 reports of direct deposit-related fraud each day related to
			 schemes perpetrated on elderly and disabled beneficiaries;
		Whereas the Internal Revenue Service (IRS) made the
			 decision to discontinue mailing tax forms to taxpayers still filing by mail in
			 2010, forcing consumers without Internet access to source these important
			 documents from public libraries or post offices, where availability of tax
			 forms is often inconsistent;
		Whereas 20,000,000 returns were submitted on paper in
			 2010;
		Whereas the IRS has also begun issuing tax refunds in the
			 form of prepaid debit cards, which has contributed to a proliferation of
			 violent criminal activity, fraud, and has resulted in a loss to the United
			 States Treasury of $5,200,000,000 in fraudulent refunds in 2010 alone;
			 and
		Whereas the Veterans’ Administration has invested
			 $491,000,000 in a paperless claims system, yet claims taking more than 125 days
			 to process have increased by a factor of three since its introduction: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Federal Government should take all
			 appropriate measures to ensure that citizens continue to be provided with
			 paper-based information, products and services, and public notices while
			 providing, where appropriate, the ability for all citizens to opt-in to
			 electronic delivery if they so choose; and
			(2)decisions by Federal Government agencies
			 regarding the elimination of paper-based information, products, or services
			 should be subject to oversight by Congress.
			
